[DO NOT PUBLISH]


          IN THE UNITED STATES COURT OF APPEALS
                                                             FILED
                 FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                   ________________________ ELEVENTH CIRCUIT
                                                       DECEMBER 23, 2009
                          No. 09-10126                 THOMAS K. KAHN
                      Non-Argument Calendar                CLERK
                    ________________________

                D. C. Docket No. 08-22416-CV-KMM

WANDA THOMAS,


                                                        Plaintiff-Appellant,

                               versus

SECRETARY OF DEPARTMENT OF VETERANS AFFAIRS,
Dr. James B. Peake,
NANCY BOX,
STEPHEN LUCAS,
ALEX J. FURST,
PAUL MAGALIN,


                                                     Defendants-Appellees.


                    ________________________

             Appeal from the United States District Court
                 for the Southern District of Florida
                   _________________________

                        (December 23, 2009)
Before TJOFLAT, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

      In this case, Wanda Thomas, proceeding pro se, has sued the Secretary of the

Department of Veterans Affairs and others for denying her various civil rights. The

district court, acting sua sponte, denied her initial complaint for failure to state a

claim, but granted her leave to amend. She filed an amended complaint and again

sought leave to proceed in forma pauperis (“IFP”). The court denied leave, but

allowed her to supplement application for IFP status by filing financial

documentation corroborating her monthly income, mortgage, and other expenses.

She filed such documentation, but the court denied it. She then moved the court

for reconsideration of its ruling, and the court denied her motion—under the

impression that she failed to submit proof of her monthly income and her monthly

mortgage payment. Thomas now appeals the court’s denial of her motion for

reconsideration.

      We review a district court’s denial of an application for IFP status under 28

U.S.C. § 1915(a) and motion for reconsideration for an abuse of discretion.

Martinez v. Kristi Kleaners, Inc., 364 F.3d 1305, 1306 (11th Cir. 2004) (IFP);

Farris v. United States, 333 F.3d 1211, 1216 (11th Cir. 2003) (reconsideration).

“[P]proceeding [IFP] is a privilege, not a right,” see Camp v. Oliver, 798 F.2d
2
434, 437 (11th Cir. 1986). The district court therefore has wide discretion in ruling

on an application for IFP status, and should grant the privilege “sparingly” in civil

cases for damages, see Martinez, 364 F.3d at 1306. However, a district court

cannot act arbitrarily or deny the application on erroneous grounds. Id. at 1306-07.

       When considering a motion filed pursuant to § 1915(a), “[t]he only

determination to be made by the court . . . is whether the statements in the affidavit

satisfy the requirement of poverty.” Id. at 1307. A person need not be “absolutely

destitute” or reduce herself to a public charge in order to proceed IFP; rather, “an

affidavit will be held sufficient if it represents that the litigant, because of [her]

poverty, is unable to pay for the court fees and costs, and to support and provide

necessities for [herself] and [her] dependents.” Id. A district court may not deny

an IFP motion without first comparing the party’s assets and liabilities in order to

determine whether the party has satisfied the poverty requirement. Id. at 1307-08.

Moreover, a district court’s review of a party’s ability to pay is not limited by the

application, as it may “look beyond” the application to determine a party’s

financial condition. Id. at 1307 n.3 (quotation omitted).

       Here, the district court overlooked evidence submitted by Thomas that

supported her IFP claim. The court failed to compare her assets against her

liabilities to determine whether she satisfied the poverty requirement. The court



                                             3
therefore abused its discretion in denying Thomas’s application.

      Accordingly, we vacate the district court’s order and remand with

instructions that the court either grant Thomas IFP status or conduct further

proceedings consistent with the foregoing.

      VACATED and REMANDED.




                                          4